
	
		II
		111th CONGRESS
		1st Session
		S. 1293
		IN THE SENATE OF THE UNITED STATES
		
			June 18, 2009
			Mr. Bennet (for himself,
			 Mr. Brown, and Mr. Casey) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Agriculture, Nutrition, and Forestry
		
		A BILL
		To amend the Richard B. Russell National School Lunch Act
		  to improve automatic enrollment procedures for the national school lunch and
		  school breakfast programs, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Enhancing Child Health with
			 Automatic School Meal Enrollment Act of 2009.
		2.Improving direct
			 certification
			(a)Performance
			 awardsSection 9(b)(4) of the Richard B. Russell National School
			 Lunch Act (42 U.S.C. 1758(b)(4)) is amended—
				(1)in the paragraph
			 heading, by striking food
			 stamp and inserting supplemental nutrition assistance
			 program; and
				(2)by adding at the
			 end the following:
					
						(E)Performance
				awards
							(i)In
				generalEffective for each of the schools years beginning July 1,
				2010, July 1, 2011, and July 1, 2012, the Secretary shall offer performance
				awards to States to encourage the States to ensure that all children eligible
				for direct certification under this paragraph are certified in accordance with
				this paragraph.
							(ii)RequirementsFor
				each school year described in clause (i), the Secretary shall—
								(I)consider State
				data from the prior school year, including estimates contained in the report
				required under section 4301 of the Food, Conservation, and Energy Act of 2008
				(42 U.S.C. 1758a); and
								(II)make performance
				awards to, as determined by the Secretary—
									(aa)5
				States that demonstrate outstanding performance; and
									(bb)5
				States that demonstrate substantial improvement.
									(iii)Funding
								(I)In
				generalOn October 1, 2009, and on each October 1 thereafter
				through October 1, 2011, out of any funds in the Treasury not otherwise
				appropriated, the Secretary of the Treasury shall transfer to the Secretary, to
				remain available until expended—
									(aa)$2,000,000 to
				carry out clause (ii)(I); and
									(bb)$2,000,000 to
				carry out clause (ii)(II).
									(II)Receipt and
				acceptanceThe Secretary shall be entitled to receive, shall
				accept, and shall use to carry out this clause the funds transferred under
				subclause (I), without further
				appropriation.
								.
				(b)Corrective
			 action plansSection 9(b)(4) of the Richard B. Russell National
			 School Lunch Act (42 U.S.C. 1758(b)(4)) (as amended by subsection (a)) is
			 amended by adding at the end the following:
				
					(F)Corrective
				action plans
						(i)In
				generalEach school year, the Secretary shall—
							(I)identify, using
				estimates contained in the report required under section 4301 of the Food,
				Conservation, and Energy Act of 2008 (42 U.S.C. 1758a), States that directly
				certify less than 95 percent of the total number of children in the State who
				are eligible for direct certification under this paragraph; and
							(II)require the
				States identified under subclause (I) to implement a corrective action plan to
				fully meet the requirements of this paragraph.
							(ii)Improving
				performanceA State may include in a corrective action plan under
				clause (i)(II) methods to improve direct certification required under this
				paragraph or paragraph (15) and discretionary certification under paragraph
				(5).
						(iii)Failure to
				meet performance standard
							(I)In
				generalA State that is required to implement a corrective action
				plan under clause (i)(II) shall be required to submit to the Secretary, for the
				approval of the Secretary, a direct certification improvement plan for the
				following school year.
							(II)RequirementsA
				direct certification improvement plan under subclause (I) shall include—
								(aa)specific
				measures that the State will use to identify more children who are eligible for
				direct certification;
								(bb)a
				timeline for the State to implement those measures; and
								(cc)goals for the
				State to improve direct certification
				results.
								.
			(c)Without further
			 applicationSection 9(b)(4) of the Richard B. Russell National
			 School Lunch Act (42 U.S.C. 1758(b)(4)) (as amended by subsection (b)) is
			 amended by adding at the end the following:
				
					(G)Without further
				application
						(i)In
				generalIn this paragraph, the term without further
				application means that no action is required by the household of the
				child.
						(ii)ClarificationA
				requirement that a household return a letter notifying the household of
				eligibility for direct certification or eligibility for free school meals does
				not meet the requirements of clause
				(i).
						.
			3.Report on using
			 statewide education databases for direct certification
			(a)ReportNot
			 later than 2 years after the date of enactment of this Act, the Secretary of
			 Education shall prepare and submit to Congress a report regarding how statewide
			 databases developed by States to track compliance with the requirements of part
			 A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6311 et seq.) can be used for purposes of direct certification under section
			 9(b) of the Richard B. Russell National School Lunch Act (42 U.S.C.
			 1758(b)).
			(b)ContentsThe
			 report described in subsection (a) shall—
				(1)identify the
			 States that have, as of the time of the report, developed statewide databases
			 to track compliance with the requirements of part A of title I of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.);
				(2)describe best
			 practices regarding how such statewide databases can be used for purposes of
			 direct certification under section 9(b) of the Richard B. Russell National
			 School Lunch Act (42 U.S.C. 1758(b));
				(3)include case
			 studies of States that have expanded such statewide databases so that such
			 statewide databases can be used for direct certification purposes; and
				(4)identify States
			 with such statewide databases that would be appropriate for expansion for
			 direct certification purposes.
				(c)Funding
				(1)In
			 generalOn October 1, 2009, out of any funds in the Treasury not
			 otherwise appropriated, the Secretary of the Treasury shall transfer to the
			 Secretary to carry out this section $500,000, to remain available through
			 September 30, 2012.
				(2)Receipt and
			 acceptanceThe Secretary shall be entitled to receive, shall
			 accept, and shall use to carry out this section the funds transferred under
			 paragraph (1), without further appropriation.
			 
				
